DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2021 has been entered.
 
Response to Amendment
Applicant’s amendment dated 02/25/2021, in which claims 1, 7 and 16 were amended, claims 5-6, 8-9, 17-18 were cancelled, has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 10, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR20000014580U) in view of Lee (KR940015745A), hereafter Lee 745A, Shau (US Pub. 20120190193), Lin et al. (US Pat. 9530774) and Dunipace (US Pub. 20120032319).
Regarding claim 1, Lee discloses in Fig. 2, a circuit in a power supply device, comprising: 
a snubber circuit [140], comprising: 
a diode structure [D2] having a first node and a second node; and 
a first capacitor [C5], having a first terminal connected to the second node of the diode structure [D2] and having a second terminal connected to an input voltage signal; and 
an active component [130], connected to the snubber circuit [140], capable of switching at a high frequency [power transistors are capable of switching at a high frequency];
Lee fails to disclose 
the first capacitor, having the first terminal only connected to the second node of the diode structure.
Lee745A discloses in Abstract and claim 1
the first capacitor [C1], having the first terminal only connected to the second node of the diode structure [ZD].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Lee745A into the method of Lee to include the first capacitor, having the first terminal only connected to 
Lee and Lee745A fail to disclose
wherein the diode structure comprising a transistor structure; 
wherein the transistor structure, comprising: 
a chip package, comprising a transistor die and a molding compound encapsulating the transistor die;
 a first pin; and 
a second pin, wherein three different bonding pads of the transistor die electrically connects to only two pins of the transistor structure by electrically connecting the three different bonding pads to the first pin and the second pin each having a part embedded in the molding compound and another part outside the molding compound; the three different bonding pads of the transistor die comprises a first bonding pad, a second bonding pad and a third bonding pad; the part of the first pin embedded in the molding compound is simultaneously and directly connected to the first bonding pad and the second bonding pad of the transistor die within the molding compound; and the part of the second pin embedded in the molding compound is electrically connected to the third bonding pad of the transistor die different from each of the first bonding pad and the second bonding pad;
wherein the transistor die is a Bipolar Junction Transistor (BJT) die; 

wherein the first terminal of the first capacitor only connected to the another part of the second pin of the transistor structure outside the molding compound.
Shau discloses in Fig. 1(a), Fig. 1(b), Fig. 1(f), paragraph [0003]
wherein the diode structure comprising a transistor structure having:
a first node [a first node of the diode structure is a first node of the transistor structure];
a second node [a second node of the diode structure is a second node of the transistor structure], 
wherein three different electrical connection regions of the transistor die electrically connects to only two nodes of the transistor structure by electrically connecting the three different electrical connection regions to the first node and the second node of the transistor structure, the first node is simultaneously and directly connected to a first region [an emitter] and a second region [a base] of the transistor die [BJT], and the second node is electrically connected to a third region [a collector] of the transistor die different from each of the first region [the emitter] and the second region [the base];
wherein the transistor die is a Bipolar Junction Transistor (BJT) die;
wherein the first electrical connection region of the transistor die is an emitter, the second electrical connection region is a base, and the third electrical connection region is a collector.

a chip package, comprising a transistor die [330]; 
a first pin [352b] associated with the first node of the transistor package;
a second pin [352a] associated with the second node of the transistor package, wherein three different bonding pads [332, 336, 334] of the transistor die [300] electrically connects to only two pins [352a, 352b] of the transistor structure by electrically connecting the three different bonding pads [332, 336, 334] to the first pin [352a] and the second pin [352b], the three different bonding pads [332, 336, 334] of the transistor die [330] comprises a first bonding pad [332], a second bonding pad [334] and a third bonding pad [336], a part of the first pin [352b] is simultaneously electrically connected to the first bonding pad [332] and the second bonding pad [334] of the transistor die [330], and a part of the second pin [352a] is electrically connected to the third bonding pad [336] of the transistor die [330] different from each of the first bonding pad [332] and the second bonding pad [334].
Even though Lin does not explicitly disclose a molding compound encapsulating the transistor die. However, Lin discloses in column 3 that the package in Fig. 3A and 3B comprises a TO-220 package. Thus, Lin implicitly discloses a molding compound encapsulating the transistor die because molding compound is a constituent component of the well-known TO-220 package. In addition, in a TO-220 package, all the connections between the pins and the device are encapsulated by the molding compound. Further, it would be obvious to one skill in the art that the two pins package disclosed by Lin can be used to form a package comprising only a transistor die with a reasonable of success.

Dunipace discloses in Fig. 1A, Fig. 1B, Fig. 2A a transistor structure comprising: 
a chip package [10], comprising a transistor die [15] and a molding compound [40] encapsulating the transistor die [15][claim 1, claim 8, paragraph [0028], lines 1-5, paragraph [0037]]; 
a first pin [30] associated with the first node of the transistor package, and
a second pin [35] associated with the second node of the transistor package, wherein the first pin [30] and the second pin [35] each having a part embedded in the molding compound [40] and another part outside the molding compound [40], the three different bonding pads of the transistor die [15] comprises a first bonding pad [a bonding pad connected to one of a collector or an emitter], a second bonding pad [a bonding pad connected to a base of BJT] and a third bonding pad [a bonding pad connected to the other one of a collector or an emitter], the part of the first pin [30] embedded in the molding compound [40] and the part of the second pin [35] embedded in the molding compound [40] are electrically connected to appropriate bonding pads of the transistor die within the molding compound [40][Dunipace discloses in paragraph [0028], lines 1-8 that the transistor die [15] comprises bond pads associated with different regions of the transistor die [15]. Dunicape discloses in paragraph [0035], lines 1-5 &20-23, paragraph [0036] and paragraph [0055], lines 18-22 that the leads [30] and [35] are electrically coupled to different regions of the transistor die and the leads [30] and [35] can each be electrically coupled to an appropriate node of the circuit or network];
wherein the transistor die [15] is a BJT; 

wherein the first bonding pad of the transistor die is an emitter bonding pad, the second bonding pad is a base bonding pad, and the third bonding pad is a collector bonding pad different from each of the first bonding pad and the second bonding pad [paragraph [0028], lines 1-5 and claim 8].
Using Dunipace and Lin method to form a package for a device of Shau would result to “wherein three different bonding pads of the transistor die electrically connects to only two pins of the transistor structure by electrically connecting the three different bonding pads to the first pin and the second pin each having a part embedded in the molding compound and another part outside the molding compound, the three different bonding pads of the transistor die comprises a first bonding pad, a second bonding pad and a third bonding pad, the part of the first pin embedded in the molding compound is simultaneously and directly connected to the first bonding pad and the second bonding pad of the transistor die within the molding compound, and the part of the second pin embedded in the molding compound is electrically connected to the third bonding pad of the transistor die different from each of the first bonding pad and the second bonding pad.”
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Shau, Lin et al. and Dunipace into the method of Lee and Lee745A to include wherein the diode structure is a transistor structure, and 

The diode structure suggested by Shau, Dunipace and Lin et al. comprises a BJT.  Lee and/or Lee745A discloses a snubber circuit includes the diode structure. Using the diode structure comprising a BJT disclosed by Shau, Dunipace and Lin et al. as a diode structure disclosed by Lee and Lee745A would result to a snubber circuit includes a BJT and thus the snubber circuit disclosed by Lee, Lee745A, Shau, Dunipace and Lin et al. would be able to perform the intended function of “the BJT die of the snubber circuit uses the characteristic of fast turning on a junction of the BJT die to absorb spikes or noise generated by the active component to charge the first capacitor, and then the snubber circuit uses the characteristic of long storage time of a junction of the BJT die to push energy of the absorbed spikes or the absorbed noise from the first capacitor back to the active component to discharge the first capacitor to perform an energy recycling operation.” A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in 

Regarding claims 2, 3 and 7, Lee further discloses 
wherein the snubber circuit is further connected to a load [120] in parallel;
wherein the active component [130] is or is assembled by a Metal Oxide Semiconductor Field Effect Transistor (MOSFET), a diode, a Bipolar Junction Transistor (BJT), an Insulated Gate Bipolar Transistor (IGBT), a Static Induction Transistor (SIT), or a thyristor [power transistor including MOSFET]; and the load [120] is or is assembled by an inductor, a resistor, or a second capacitor [inductor];
wherein the snubber circuit [140] is connected to an active component [130] or a load [120] in parallel.
The limitation “the snubber circuit further absorbs spikes or noise generated by the load to the first capacitor, and transmits energy of the absorbed spikes or the absorbed noise from the first capacitor to the load” and “the snubber circuit uses a characteristic of fast turning on and a characteristic of long storage time of the BJT die to absorb spikes or noise generated by the active component or the load to the first capacitor, and transmit energy of the absorbed spikes or the absorbed noise from the first capacitor to the active component or the load” directs to an intended use of the snubber circuit. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the 

Regarding claims 10 and 15, Dunipace discloses in paragraph [0028] and paragraph [0036] 
wherein the first bonding pad, the second bonding pad, and the third bonding pad are connected to the two pins [30 and 35] through wire bonding or through flip chip bonding [wire bonding or solder]. 
Lin et al. discloses in Fig. 3A, Fig. 3B, 
wherein the first bonding pad, the second bonding pad, and the third bonding pad are connected to the two pins [352a, 352b] through wire bonding. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Dunipace and Lin et al. into the method of Lee and Lee745 to include wherein the first bonding pad, the second bonding pad, and the third bonding pad are connected to the two pins through wire bonding; wherein the first bonding pad, the second bonding pad, and the third bonding pad are connected to the two pins through flip chip bonding. The ordinary artisan would have been motivated to modify Lee and Lee745 in the above manner for the purpose of providing alternative methods to form electrical connections between bonding pads and the two pins. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claim 14, Dunipace discloses in Fig. 2B and paragraph [0031] 

Lin et al. discloses in column 3, lines 35-39 
wherein the chip package further comprises a die pad [350], and the transistor die [330] is set on the die pad [350] by an adhesive layer.
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Dunipace and Lin et al. into the method of Lee and Lee745A to include wherein the chip package further comprises a die pad, and the transistor die is set on the die pad by an adhesive layer. The ordinary artisan would have been motivated to modify Lee and Lee745A in the above manner for the purpose of providing method/material for attaching a device to a die pad; providing a packaged transistor structure to protect the transistor structure from environmental hazards; providing a packaged transistor structure that is able to operate at relatively high operating voltages without experiencing voltage breakdown [column 3, lines 35-39 of Lin et al. and paragraph [0005] of Dunipace]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). 

Regarding claim 16, Lee further discloses 
a transformer [120] having a primary side winding for receiving the input voltage signal and a secondary side winding for generating an output voltage signal; 
wherein a second terminal of the first capacitor [C5] is coupled to a first node of the primary side winding ; 

The combination of Shau, Lin et al. and Dunipace discloses the first and second end of the diode structure comprises the first pin and the second pin of the transistor structure. 
Consequently, the combination of Lee, Shau, Lin et al. and Dunipace discloses “the second pin of the transistor structure is coupled to the first terminal of the first capacitor; the first pin of the transistor structure is coupled to a terminal of the active component and a second node of the primary side winding.”
The limitation “the snubber circuit is arranged to transfer spikes or noise generated by the active component at the second node of the primary side winding into the first capacitor from the first pin of the transistor structure to the second pin of the transistor structure and then is arranged to push energy of the first capacitor back to the active component at the second node of the primary side winding from the second pin of the transistor structure to the first pin of the transistor structure” directs to an intended use of the snubber circuit. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the combination of Lee, Lee745A, Shau, Dunipace and Lin et al. discloses the claimed structure, thus it meets the claim.

Claims 4, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR20000014580U) in view of Lee (KR940015745A), hereafter Lee 745A, Shau (US Pub. 20120190193), Lin et al. (US Pat. 9530774) and Dunipace (US Pub. 20120032319) as applied to claim 1 above and further in view of Chen et al. (US Pub. 20060043489)
Regarding claims 4, 11-13, Lee fails to disclose 
wherein the first bonding pad and the second bonding pad are directly connected; wherein the wire bonding includes three bonding wires connected to the two pins respectively; wherein the first bonding pad and the second bonding pad are electrically connected to each other, one of the first pin and the second pin is connected to the first bonding pad or the second bonding pad through a first bonding wire, and the third bonding pad is connected to another of the first pin and the second pin through a second bonding wire; wherein the first bonding pad is electrically connected to the second bonding pad through a bonding wire or a bonding material.
Shau discloses in Fig. 1(f) wherein two ends of the diode are two ends of the transistor structure; wherein the first end is electrically connected to the first terminal [an emitter] and the second terminal [a base] of the transistor die [BJT], and the second end is electrically connected to the third terminal [a collector] of the transistor die; wherein first terminal [an emitter] and the second terminal [a base] are directly connected.
Dunipace discloses wherein the transistor die [15] comprises a first bonding pad connected to the first terminal [one of a collector or an emitter], a second bonding pad connected to the second terminal [a base of BJT] and a third bonding pad connected to 
Lin et al. discloses in Fig. 3A and Fig. 3B 
wherein the wire bonding includes bonding wires [358a and 358b] connected to the two pins [352a and 352b] respectively; wherein the first bonding pad [332] and the second bonding pad [334] are electrically connected to each other, the first pin [352b] is connected to the first bonding pad [332] through a first bonding wire [354b], and the third bonding pad [336] is connected to the second pin [352a] through a second bonding wire [354a]; wherein the first bonding pad [332] is electrically connected to the second bonding pad  [334] through a bonding wire.
Chen et al. discloses in Fig. 7 and Fig. 9, a diode structure having two ends, wherein the first end is electrically connected to a first terminal [24] and a second terminal [26], and the second end is electrically connected to a third terminal [28] and wherein the first bonding pad [[32] on [24]], the second bonding pad [[32] on [26]], and the third bonding pad [[32] on [28]] are connected to the two ends through wire bonding [30]; wherein the first bonding pad [[32] on [24]] and the second bonding pad [[32] on [26]] are directly connected [Fig. 9]; wherein the wire bonding includes three bonding wires connected to the two ends respectively [Fig. 7]; wherein the first bonding pad [[32] on [24]] and the second bonding pad [[32] on [26]] are electrically connected to each other, one of the first end and the second end is connected to the first bonding pad or the second bonding pad [the second bonding pad [[32] on [26]] through a first bonding wire [30], and the third bonding pad [[32] on [28]] is connected to another of the first pin and the second pin through a second bonding wire [30][Fig. 9]; wherein the first bonding 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Lin et al., Dunipace and Shau and Chen into the method of Lee to include wherein the first bonding pad and the second bonding pad are directly connected; wherein the wire bonding includes three bonding wires connected to the two pins respectively; wherein the first bonding pad and the second bonding pad are electrically connected to each other, one of the first pin and the second pin is connected to the first bonding pad or the second bonding pad through a first bonding wire, and the third bonding pad is connected to another of the first pin and the second pin through a second bonding wire; wherein the first bonding pad and the second bonding pad are electrically connected to each other, one of the first pin and the second pin is connected to the first bonding pad or the second bonding pad through a first bonding wire, and the third bonding pad is connected to another of the first pin and the second pin through a second bonding wire. The ordinary artisan would have been motivated to modify Lee in the above manner for the purpose of providing suitable method for electrical connecting the first and second terminal of a device to a common node/end/pin to make a diode thus providing alternative device that can function as equivalent circuit of breakdown diodes; providing a packaged diode-like transistor structure to protect the diode-like transistor structure from environmental hazards; providing a packaged diode-like transistor structure that is able to operate at relatively high operating voltages without experiencing voltage breakdown [paragraph [0003] of Shau, paragraph [0003] and paragraph [0005] of Dunipace]. Further, it would have been . 

Response to Arguments
Applicant's arguments filed 02/25/2021 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding Applicant’s arguments on page 9 that “Lee's snubber circuit (140) includes the resistor R1 and capacitor C5 which are connected in parallel, and the capacitor C5 is coupled between the cathode (-) of diode D2 and the input DC voltage signal Vi which is applied to the primary winding of transformer (120). The energy stored between the primary winding and the secondary winding the transformer (120) is transferred to the capacitor C5 by the diode D2 as soon as the power transistor (130) is turned off and then the energy is consumed by the resistor R1,” Examiner respectfully the energy is consumed by the resistor R1. Lee literally states “[t]he energy stored between the primary winding and the secondary winding of the transformer 120 is transferred to the capacitor C5 by the diode D2 as soon as the power transistor 130 is turned off, And the resistor R1 consumes its energy”. “the resistor R1 consumes its energy” does not equivalent to the resistor R1 consumes energy stored in capacitor. The most reasonable interpretation for the disclosure of “the resistor R1 consumes its energy” is the resistor R1 consumes resistor’s energy.
Lee745 discloses in Abstract that a snubber circuit composed of a resistor, a diode and a capacitor can be replaced by a snubber circuit composed of a zener diode and a capacitor to simplify the circuit and prevents overvoltage of the transistor with less turn on delay. With or without resistor, snubber circuit is still able to perform its intended function, evidently, the circuit is still named “snubber circuit.”  In response to applicant's argument about the different between intended use of the snubber circuit disclosed by the prior art and the pending application, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Overall, Applicant’s arguments are not persuasive. The claims stand rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.